JUDGMENT

                                  Court of Appeals
                            First District of Texas
                                  NO. 01-15-00577-CR

                         BELANDA FAYE PRUITT, Appellant
                                          V.
                          THE STATE OF TEXAS, Appellee

   Appeal from the County Court at Law No. 1 and Probate Court of Brazoria County
                                (Tr. Ct. No. 209428)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Belanda Faye Pruitt. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed. It is further ORDERED that this decision be
certified below for observance.

Judgment rendered September 29, 2015.

Judgment rendered by panel consisting of Justices Keyes, Massengale, and Lloyd.